Pannell, Judge.
The questions in this case were passed upon in Pacific Employers Ins. Co. v. Ivey, 118 Ga. App. 299 (163 SE2d 435), in which the ruling of the superior court remanding the case to the Board of Workmen’s Compensation was affirmed. Accordingly, the questions raised on the present *538appeal having already- been decided, the appeal will be dismissed.
Argued September 9, 1968
Decided October 18, 1968.
Swift, Currie, McGhee & Hiers, James B. Hiers, Jr., for appellants.
G. Hughel Harrison, for appellee.

Appeal dismissed.

Jordan, P. J., and Deen, J., concur.